EXHIBIT GUARANTY GUARANTY dated as of November 25, 2008 ("Guaranty") made by Vince Vellardita, an individual residing c/o Valcom, Inc. 2113A Gulf Boulevard, Indian Rocks, FL 33785 (“Guarantor”) in favor of Able Income Fund, LLC ("Lender"). W I T N E S S E T H WHEREAS, Valcom, Inc., a Delaware corporation (the “Borrower”), and the Lender are parties to a Debenture, dated as of November 24, 2008 (such agreement, as amended, restated, supplemented or otherwise modified from time to time, being hereinafter referred to as the “Debenture”); WHEREAS, pursuant to the Debenture, the Guarantor is required to execute and deliver to the Lender a guaranty guaranteeing the Debenture and all other obligations under the Debenture and the other Loan Documents; and WHEREAS, the Guarantor has determined that (i) it will derive substantial benefit and advantage from the loan and other financial accommodations made available to the Borrower under the Debenture and the other Loan Documents and (ii) its execution, delivery and performance of this Guaranty directly benefit, and are within the best interests of, the Guarantor; NOW, THEREFORE, in consideration of $10.00 paid by the Borrower to the Guarantor, receipt of which is hereby acknowledged, the premises, the agreements herein and in order to induce the Lender to make and maintain the Loan pursuant to the Debenture, the Guarantor hereby agrees with the Lender, as follows: Section 1. Definitions.
